
	
		I
		111th CONGRESS
		1st Session
		H. R. 735
		IN THE HOUSE OF REPRESENTATIVES
		
			January 28, 2009
			Mr. Carter introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide
		  that penalties and interest will not be imposed on individuals who are citizens
		  of the United States.
	
	
		1.Short titleThis Act may be cited as the
			 Rangel Rule Act of
			 2009.
		2.Penalties and
			 interest not imposed on individuals who are citizens of the United
			 States
			(a)In
			 generalChapter 77 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 section:
				
					7529.United states
				citizens exempt from penalties and interestAny individual who is a citizen of the
				United States and who writes Rangel Rule on the top of the first
				page of the return of tax imposed by chapter 1 for any taxable year shall be
				exempt from any requirement to pay interest, and from any penalty, addition to
				tax, or additional amount, with respect to such
				return.
					.
			(b)Clerical
			 amendmentThe table of sections for such chapter is amended by
			 adding at the end the following new item:
				
					Sec. 7529. United states citizens
				exempt from penalties and interest..
				
			
